NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0026n.06

                                           No. 09-2493                                    FILED
                                                                                      Jan 12, 2011
                          UNITED STATES COURT OF APPEALS
                                                                                LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


KATHLEEN DOLAN,                        )
                                       )
      Plaintiff-Appellant,             )                  ON APPEAL FROM THE
                                       )                  UNITED STATES DISTRICT
v.                                     )                  COURT FOR THE EASTERN
                                       )                  DISTRICT OF MICHIGAN
CITY OF ANN ARBOR and                  )
FIFTEENTH DISTRICT COURT,              )
                                       )                          OPINION
      Defendants-Appellees.            )
                                       )
_______________________________________)


Before: MOORE, GIBBONS, and McKEAGUE, Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. Kathleen Dolan filed this lawsuit against her

former employer, the Fifteenth District Court in Ann Arbor, Michigan, which is a trial-level court

in the Michigan state-court system, and the City of Ann Arbor, after she was terminated from her

position at the court as a deputy court clerk on December 4, 2006. Dist. Ct. Dkt. (“Doc.”) 43

(Amended Complaint) at 2–3. Her sole claim is based on the self-care provisions of the Family and

Medical Leave Act, 29 U.S.C. § 2601 et seq. (“FMLA”), and she seeks damages, reinstatement, and

an injunction. Id. at 3–4. The district court dismissed this suit on the ground that the Fifteenth

District Court is an “arm of the state,” and is therefore protected by sovereign immunity under the

Eleventh Amendment from suit in federal court on FMLA claims of the kind presented by Dolan.

Doc. 49 (Opinion and Order) at 21. Furthermore, because the liability of the Fifteenth District Court
No. 09-2493
Dolan v. Fifteenth District Court et al.


was a necessary precondition to the liability of the city, the district court’s holding of sovereign

immunity with respect to the Fifteenth District Court required dismissal of the claim against the city,

as well. Id. at 4, 21.

        Dolan appealed this decision on November 23, 2009, but, subsequent to the filing of the

briefs in this appeal, another panel of this court issued a published opinion directly relevant to this

case. In Pucci v. Nineteenth District Court, __ F.3d __, No. 08-2017, 2010 WL 5110209 (6th Cir.

Dec. 16, 2010), this court considered whether another trial-level court in Michigan, the Nineteenth

District Court, was protected by sovereign immunity under the Eleventh Amendment against claims

brought under 42 U.S.C. § 1983. This court evaluated the relevant precedents and applied the factors

used to determine whether an entity is protected by sovereign immunity that are set out in Ernst v.

Rising, 427 F.3d 351, 358 (6th Cir. 2005) (en banc). Pucci, 2010 WL 5110209, at *5–*9. We

ultimately held in Pucci that “[t]he Nineteenth District Court (as with Michigan trial-level district

courts generally) is entitled to the immunity protections of the Eleventh Amendment, and all federal

claims against it must be dismissed.” Id. at *9. See also id. at *6 (stating that the Ernst factors

“compel[] a finding that Michigan’s district courts . . . are arms of the state for sovereign-immunity

purposes”).

        In light of this opinion, we requested a supplemental brief from Dolan addressing the impact

of Pucci on this case. In her supplemental brief, Dolan “recognizes that the holding in Pucci, as

applied to this case would result in a finding of sovereign immunity for the Fifteenth (15th) District

Court and affirmance of the District Court’s grant of Summary Judgment.” Dolan Supp. Br. at 2.


                                                  2
No. 09-2493
Dolan v. Fifteenth District Court et al.


Nonetheless, Dolan “requests that this Court review the factors used to determine whether the

appellants in Pucci were entitled to immunity because the factors used to determine whether an entity

is an arm of the state ha[ve] not been consistently applied in past cases addressing the issue of

Eleventh Amendment immunity in this Circuit.” Id. More specifically, Dolan points to the fact that

the City of Ann Arbor is the local funding unit of the Fifteenth District Court, which means that the

city, and not the state, could bear the financial burden of any judgment rendered against the court.

Id. at 5. She argues that this fact should have played a greater role in both Pucci and the district

court here. Id. at 3–7. In so arguing, however, she seeks to have this court issue a holding directly

contrary to that in Pucci on the basis of case law that preceded this court’s en banc opinion in Ernst.

See id. at 4 (citing S.J. v. Hamilton County, 374 F.3d 416 (6th Cir. 2004)).

       We must decline this invitation. It is well established that “[a] panel of this Court cannot

overrule the decision of another panel. The prior decision remains controlling authority unless an

inconsistent decision of the United States Supreme Court requires modification of the decision or

this Court sitting en banc overrules the prior decision.” Salmi v. Sec’y of Health & Human Servs.,

774 F.2d 685, 689 (6th Cir. 1985). Dolan has not pointed to an inconsistent decision of the Supreme

Court or an en banc decision of this court overruling either Pucci or Ernst. Consequently, Pucci is

controlling. We therefore AFFIRM the judgment below.




                                                  3